Citation Nr: 1602501	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  09-07 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to May 1961.

This appeal to the Board of Veterans' Appeal arises from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, in which the RO denied, in relevant part, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder (asserted as PTSD and depression).  The Veteran filed a notice of disagreement (NOD) in May 2008, and the RO issued a Statement of the Case (SOC) in March 2009.  The Veteran subsequently filed a VA Form 9, substantive appeal, in March 2009.  The RO issued a Supplemental SOC in September 2010.

In April 2011, the Veteran testified at a Central Office hearing conducted in Washington, D.C., before a Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claims folder.  In a November 2015 letter, the Board informed the Veteran that the VLJ who conducted his hearing was no longer employed by the Board and as a result, his appeal would be reassigned to another VLJ for a decision.  The November 2015 letter further offered the Veteran the opportunity to testify at another hearing.  See 38 C.F.R. §20.707 (2015).  The Veteran was also informed that he had 30 days to respond to this letter and if he did not respond within 30 days, the Board would assume that he did not want another hearing and would proceed accordingly.  The information of record contains no response from the Veteran regarding this matter.  As such, the Board will proceed with the adjudication of his appeal.

In a May 2011 decision, the Board dismissed the appeals concerning the issues of service connection for: (1) Bell's palsy, (2) bilateral leg condition, (3) bilateral knee condition, (4) right ankle condition, (5) left ankle condition, (6) PTSD, (7) back condition, (8) erectile dysfunction, (9) residuals of a stroke, and (10) diabetes mellitus.  By that same decision, the Board found that the Veteran had submitted new and material evidence sufficient to reopen the claims of entitlement to service connection for a neck condition and a right shoulder condition.  Also, the Board remanded for further development the issues of service connection for: (1) a neck condition, (2) a right shoulder condition, (3) a left shoulder condition, (4) bilateral hearing loss, (5) tinnitus, and (6) an acquired psychiatric disorder (other than PTSD) including depression.

In an August 2014 decision, the Board granted service connection for bilateral hearing loss, denied service connection for tinnitus, and remanded for further development the issues of service connection for : (1) a neck condition, (2) a right shoulder condition, (3) a left shoulder condition, and (4) an acquired psychiatric disorder (other than PTSD) including depression.

In a February 2015 rating decision, the RO granted service connection for: (1) degenerative disc disease of the cervical spine, rated at 30 percent disabling; (2) degenerative arthritis of right shoulder, rated at 20 percent disabling; and (3) degenerative arthritis of the left shoulder, rated at 20 percent disabling, with the grant of service connection for each disability effective from March 1, 2007.  The Veteran was notified of these determinations by a VA letter dated March 24, 2015, and was advised of his appellate rights.  Since the information of record indicates that the Veteran has not yet filed a NOD contesting either the effective dates or the levels of compensation assigned for the cervical spine or the shoulders, following the grant of service connection, these three issues are no longer a part of the current appeal.  See Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

In June 2015, the RO furnished the Veteran a Supplemental SOC in June 2015, which addressed the issue of entitlement to service connection for an acquired psychiatric disorder (other than PTSD), to include depression, including on a secondary basis, and this is the only issue that remains on appeal before the Board.

The current claim has been processed through the Veterans Benefits Management System (VBMS).  As such, any further consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that he is entitlement to service connection for an acquired psychiatric disorder (other than PTSD) including on a secondary basis.  Although the Board sincerely regrets additional delay, a remand is necessary to afford the Veteran due process of law and to ensure that there is a complete record upon which to decide the Veteran's appeal, so as that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As previously noted, the Board remanded this issue in August 2014 as it was inextricably intertwined with the Veteran's claims of entitlement to service connection for a neck, right shoulder, and left shoulder disabilities, which have since been granted by the AOJ in a February 2015 rating decision.  

The record evidence contains a September 2008 VA treatment record, which indicates a diagnosis of a depressive disorder, not otherwise specified.  At that time, it was noted to be difficult to determine whether the Veterans' symptoms were a result of his stroke in 2004, loss of control due to aging and health, or mental illness, and further evaluation was recommended.

VA conducted a mental disorders examination of the Veteran in June 2011, which, following formal evaluation, resulted in a diagnosis of a cognitive disorder, more than likely vascular dementia.  The VA examiner stated that, although not present at the time of examination, any depression or anxiety during the relevant period was more than likely related to the Veteran's physical issues, especially when he stopped working in 2005.

Also, the information of record reveals that, in May 2015, the Veteran was provided a VA mental disorders examination to determine if the Veteran had a mental disorder, which was secondary to his service-connected cervical spine and bilateral shoulder disabilities.  Upon examination, the examiner diagnosed the Veteran with a neurocognitive disorder due to vascular disease.  Although the examiner provided a medical opinion that addressed the matter of secondary service connection, in general, the examiner did not specifically address the issue of aggravation on a secondary basis. For this reason, the May 2015 examination report needs clarification and must be returned for further medical guidance by a VA medical professional regarding the matter of aggravation on a secondary basis.

Also, upon review, the AOJ denied the Veteran's claim of entitlement to service connection for a dental condition, to include dental treatment by VA, in a March 2015 rating decision.  The Veteran was notified of this determination by a VA letter dated April 2, 2015, and was advised of his appellate rights.  In July 2015, the Veteran filed a NOD that contested the denial of his dental claim.  See 38 C.F.R. §§ 20.201, 20.300, 20.302 (2015).  Significantly, however, to date, the AOJ has neither acknowledged (by VA letter) the Veteran's NOD nor issued a SOC.  Accordingly, the AOJ should issue a SOC on the issue of service connection for a dental condition, including dental treatment by VA.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
	
1.  The AOJ should take appropriate action, including the issuance of a Statement of the Case, on the appeal initiated by the Veteran from the March 2015 rating decision addressing the issue of service connection for a dental condition, including dental treatment by VA.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from that determination. 

2.  Request the Veteran to identify all records of VA and non-VA health care providers who have treated a psychiatric disorder (variously diagnosed as cognitive disorder, neurocognitive disorder, and depressive disorder), vascular disease, arthritis of the right and left shoulders, and degenerative disc disease of the cervical spine.

After obtaining the appropriate authorizations for release of medical information, the AOJ should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.

3.  Once all available relevant medical records have been received, and noted in the claims file, the AOJ should refer the Veteran's entire claims to a medical professional of appropriate expertise; or, if the medical professional determines that it is necessary, schedule the Veteran for a VA examination regarding the etiology of any mental disorder that the Veteran currently has.  The claims file and a copy of this remand must be provided to and reviewed by the medical professional assigned in the study of this case.  The medical professional should note in the medical report that this action has been accomplished.  All tests and studies, as well as the clinical findings contained therein, should be reported in detail.

The examiner is asked to provide an opinion addressing the following questions:

a. Does the Veteran suffer from a depressive disorder and (or) an anxiety disorder?  If the answer is "yes" to either disorder, it at least as likely as not (50 percent or greater probability) that such disorder is a direct physiological reaction to either or all of the following service-connected disabilities: (1) degenerative disc disease of the cervical spine; (2) degenerative arthritis right shoulder; and/or, (3) degenerative arthritis of the left shoulder?

b. Is it at least as likely as not (50 percent or greater probability) that the neurocognitive disorder, which the Veteran now has, permanently progressed at an abnormally high rate due to or the result of either or all of the following service-connected disabilities: (1) degenerative disc disease of the cervical spine; (2) degenerative arthritis right shoulder; and/or, (3) degenerative arthritis of the left shoulder?

c. Is it at least as likely as not (50 percent or greater probability) that the neurocognitive disorder, which the Veteran now has, permanently progressed at an abnormally high rate due to or the result of the cumulative effect of his service-connected disabilities (i.e., degenerative disc disease of the cervical spine and degenerative arthritis of the right and left shoulders), and the Veteran's vascular disease and vascular dementia?

d. Is it at least as likely as not (50 percent or greater probability) that the neurocognitive disorder, which the Veteran now has, was caused by or the result of the cumulative effect of his service-connected disabilities (i.e., degenerative disc disease of the cervical spine and degenerative arthritis of the right and left shoulders, and the Veteran's vascular disease and vascular dementia?

e. Is it at least as likely as not (50 percent or greater probability) that the neurocognitive disorder, which the Veteran now has, was caused by or the result the Veteran's vascular disease and vascular dementia alone?

In making the above assessments, the medical professional should discuss whether there is a medically sound basis to attribute any mental disorder that the Veteran now has, to either (or all) of the Veteran's service connection disabilities (i.e., degenerative disc disease of the cervical spine and degenerative arthritis of the right and left shoulders); or, whether mental disorder that the Veteran now has, is more properly attributable to the vascular disease and vascular dementia?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

4.  After the development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




